 



Exhibit 10.2
FORM OF EXTERRAN HOLDINGS, INC. AWARD NOTICE
TIME-VESTED RESTRICTED STOCK (DIRECTORS)
Exterran Holdings, Inc. (the “Company”), has granted to you,
_________________________________ (the “Participant”), restricted shares of our
Common Stock (“Restricted Stock”) under the Exterran Holdings, Inc. Amended and
Restated 2007 Stock Incentive Plan (the “Plan”), subject to the terms and
conditions set forth in this Award Notice (this “Notice”) and the Plan. Unless
otherwise defined herein, capitalized terms in this Notice have the same meaning
ascribed to them in the Plan.
The terms of your Award are as follows:
     1. Award. You have been granted ________ shares of Restricted Stock (your
“Award”).
     2. Grant Date. The date of your Award is __________________ (the “Grant
Date”).
     3. Vesting. Your Award is subject to a vesting schedule. The shares of
Restricted Stock subject to your Award will automatically vest, and the
restrictions on these shares shall lapse, on each of the dates (each, a “Vesting
Date”) indicated in the table below; provided, however, except as otherwise
provided in Paragraph 4 below, that you are a Director at all times from the
Grant Date up to and including the applicable Vesting Date. Shares as to which
the restrictions lapse shall no longer be deemed Restricted Stock as of the
applicable Vesting Date. Contact ____________________________ with any questions
concerning the vesting of your Award.

      Vesting Date   Number of Shares Vested      

 
     4. Termination of Service; Forfeiture.
     (a) Except as provided in Paragraphs 4(b) and 4(c) below, if your service
as a Director terminates for any reason (“Termination of Service”), any unvested
shares of Restricted Stock as of your Termination of Service date will
immediately and automatically be forfeited as of such date.
     (b) If your Termination of Service is due to death or Disability, any
unvested shares of Restricted Stock will immediately vest in full, and all
restrictions applicable to your Award will lapse, as of the date of your
Termination of Service.
     (c) In the event you are not or will not be nominated for election or
reelection, as applicable, to the Board, the Committee may elect, in its sole
discretion, to fully vest all of the unvested shares of Restricted Stock as of
your termination date, and all restrictions applicable to such vested shares
will lapse as of such date.
     5. Corporate Change. In the event of a Corporate Change, any shares of
Restricted Stock that are unvested will immediately vest in full, and all
restrictions applicable to your Award will lapse, as of the date of the
Corporate Change.
     6. Issuance of Shares and Stockholder Rights. The Company will register the
shares of Restricted Stock in your name. However, the Company will withhold
delivery of your Restricted Stock shares until they are vested. You will have
the right to vote your shares of Restricted Stock and receive dividends, if any,
with respect to your Restricted Stock, regardless of vesting.

Page 1 of 2



--------------------------------------------------------------------------------



 



     7. Non-Transferability. Before you are vested in this Award, you cannot
sell, transfer, pledge exchange or otherwise dispose of your shares of
Restricted Stock (except by will or the laws of descent and distribution).
     8. No Right to Continued Service. Nothing contained in this Notice shall
confer upon you any right to continued service as a member of the Board, or
limit in any way the right of the Board to terminate or modify the terms of your
Director service at any time.
     9. Plan Governs. Your Award and this Notice are subject to the terms of the
Plan, a copy of which is available on the Company’s website or which will be
provided to you upon written request addressed to Exterran Holdings, Inc.,
Compensation & Benefits Department, 16666 Northchase Drive, Houston, Texas
77060. In the event of a discrepancy between this Notice and the Plan, the Plan
shall govern.
     10. Miscellaneous.
     (a) This Notice shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflict of laws.
     (b) This Notice shall be binding upon and inure to the benefit of the
Company and its successors and assigns. If any term or provision of this Notice
should be invalid or unenforceable, such provision shall be severed from this
Notice, and all other terms and provisions hereof shall remain in full force and
effect.
     (c) This Notice, including the relevant provisions of the Plan, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, with respect to the subject hereof. This Notice may not be amended, except
by an instrument in writing signed by the Company and you.
     11. Participant Acceptance. If you do not accept your Award or the terms of
your Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Notice. Otherwise, the Company will
deem your Award and the terms of your Award accepted by you.

            EXTERRAN HOLDINGS, INC.
      By:           Stephen A. Snider        President and Chief Executive
Officer     

Page 2 of 2